UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 01-1555



ROSE MARY BYRD,

                                              Plaintiff - Appellant,

          versus


KEMET ELECTRONICS CORPORATION,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry M. Herlong, Jr., District
Judge. (CA-00-3548-6-20BG)


Submitted:   June 21, 2001                 Decided:   June 28, 2001


Before WIDENER and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Rose Mary Byrd, Appellant Pro Se. Robert Oliver King, OGLETREE,
DEAKINS, NASH, SMOAK & STEWART, Greenville, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Rose Mary Byrd appeals the district court’s order dismissing

her complaint alleging racial and age discrimination in violation

of Title VII, 42 U.S.C.A. § 2000e (West 1994 & Supp. 2000), and the

Age Discrimination in Employment Act of 1967, 29 U.S.C.A. § 621, et

seq. (West 1999 & Supp. 2000).   We have reviewed the record and the

district court’s opinion and find no reversible error.      Accord-

ingly, we affirm on the reasoning of the district court.   See Byrd

v. Kemet Electronics Corp., No. CA-00-3548-6-20BG (D.S.C. Apr. 4,

2001).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                  2